Filed 3/19/14 P. v. Gutierrez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B244091
                                                                          (Super. Ct. No. MA051431)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

JOE GUTIERREZ,

     Defendant and Appellant.




                   Joe Gutierrez appeals from the judgment after a jury convicted him of first
degree burglary and receiving stolen property. (Pen. Code, §§ 459 & 496.)1 Appellant
admitted two prior strike convictions (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), and
one prior serious felony conviction. (§ 667, subd. (a).) The trial court sentenced him as a
third strike offender to an aggregate term of 30 years to life in state prison.
                   On December 30, 2010, appellant and an accomplice broke into the victims'
home and took their property. They put the property in appellant’s car and drove away.
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief in which no issues were raised.




         1 All further statutory references are to the Penal Code.
             We advised appellant that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. No response has been
received.
             We have reviewed the available record, including sealed documents
presented during proceedings conducted pursuant to Pitchess v. Superior Court (1974) 11
Cal. 3d 531. We are satisfied that appellant's attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende (1979) 25 Cal. 3d
436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 125, 126.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.


                                                    PERREN, J.


We concur:




             GILBERT, P. J.




             YEGAN, J.




                                            2
                                 John Murphy, Judge
                       Superior Court County of Los Angeles
                           ______________________________


            Christopher Love, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                         3